 U. S. INDUSTRIAL CHEMICALS COMPANY21gage in other conduct violative of the Act and it is therefore also recommendedthat Respondent be ordered to cease and desist from in any manner interfering with,restraining,or coercing its employees in the exercise of employee rights guaranteedin Section7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times relevant herein was,engaged in commercewithin the meaning of Section 2 (6) and(7) of the Act.2.United Steelworkers of America,CIO, during all times mentioned in the fore-going findings of fact,is a labor organization within the meaning of Section 2 (5)of the Act.3.By refusing on and after March 29, 1955,to bargain collectively with theUnion as the duly designated bargaining representative of all its production andmaintenance employees at its West Haven plant,Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (5) ofthe Act.4.By such refusal,Respondent has interfered with,restrained,and coerced itsemployees in the exercise of rights guaranteed them under Section 7 of the Actand has thereby violated Section 8(a) (1) of the Act.5.By surveying the union activities of its employees,Respondent has violatedSection 8 (a) (1) of the Act.6.The above-described unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.7.Respondent has not discriminated against Ronald Quinn as alleged in thecomplaint.8.Respondent has not engaged in any other violative conduct as alleged in thecomplaint.[Recommendations omitted from publication.]U. S. Industrial Chemicals Company, a Division of National Dis-tillersProducts Corporation iandDouglas County Main-tenance and Production Council,AFL-CIO,Petitioner.CaseNo. 13-RC-4919. July 3,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Jewel G. Maher, hear-ing officer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.''The Employer'sname has been amended to conform with a stipulation of the partiesat the hearing.z International Union of Operating Engineers,AFL-CIO, and Oil, Chemical and AtomicWorkers International Union, AFL-CIO, intervened at the hearing on the basis of currentshowings of interest.Although Local 841 of the Operating Engineers notified the Boardsubsequent to the hearing that it is no longer a constituent of the Petitioner and requestedthat its name be withdrawn from the petition,the petition was filed by the Council ratherthan its constituents,and the petition is not affected by the withdrawal of Local 841 fromthe Council.116 NLRB No. 3. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Employer contends that its contract with Chemical Work-ers Independent Union, hereinafter referred to as the Independent,constitutes a bar to an election at this time.This contract, executedon August 12, 1954, and supplemented on May 3, 1955, was automati-cally renewed on February 15, 1956, until April 15, 1957.The Peti-tioner contends that the contract is not a bar because the Independentis defunct.'On February 16, 1956, pursuant to a motion passed at an earliermeeting of the Independent, the membership of the Independent voted65 to 59 to affiliate with the Petitioner.At the conclusion of the vot-ing, which was by secret ballot over a 12-hour period, a special mem-bership meeting was held at which the results of the vote were an-nounced and at which the membership further voted to dissolve theIndependent and distribute its treasury to the membership in accord-ance with its constitution.On the following day, the Petitioner, by letter, requested recogni-tion of the Employer, in view of the affiliation vote, and requested ameeting to negotiate pay increases in accordance with the reopeningprovision in the contract between the Employer and the Independent 4On February 21, 1956, the president, vice-president, and secretaryof the Independent, by letter to the Employer, confirmed the Peti-tioner's report of affiliation and also requested a meeting to clarifythe relationship between the Petitioner and the Employer.On Feb-ruary 29, 1956, the Employer replied to these letters denying recogni-tion of the Petitioner, and stating that conversations had been initiatedto arrange a meeting with the Independent to negotiate wage increases.The latter statement appears to have been occasioned by an abortiveattempt by some employees to revive the Independent after the Feb-ruary 16 meeting, as described hereinafter.Thus, it appears that following the February 16 meeting a groupof employees, of whom only Reinhart, the last secretary of the In-dependent, is identified in the record, circulated petitions among theemployees, which requested the Employer to recognize only the In-dependent.These petitions were signed by 72 employees and weredelivered to the Employer by Reinhart around March 1, together withtwo letters signed by Reinhart, requesting recognition of the Inde-pendent and negotiations pursuant to the wage-reopening provision.53 The Petitioner does not oppose the Employee's contention that the contract auto,matically renewed.4 This provision provided that, after February 15, 1956, either party could reopen thecontract once as to wages, upon 60 days' notice.c The Employer promptly replied to these letters, setting a tentative date of March 6for negotiations.However, this meeting never took place. U. S. INDUSTRIAL CHEMICALS COMPANY23Thereafter Reinhart, by posting an unsigned notice, called a meetingof the Independent 6 to discuss wage negotiations.However, at thismeeting, which was well attended, the members voted not to discusswages and invited representatives of the Petitioner to attend, ap-parently converting it into a meeting of the Petitioner.It appearsthat thereafter nothing further was done to revive the Independent.Rather, on March 13, Reinhart joined the former president and vicepresident of the Independent in sending a letter to the Employer, in-formingit that the Independent was no longerin existence and re-questing the Employer to discontinue dues checkoff on behalf of theIndependent.In addition, Reinhart, who testifiedas a witness forthe Petitioner, stated that he informed the Independent's counsel, whohad been consulted for advice in reviving the Independent, that theemployees had decided not to back up the petitions they had signed.He alsotestified that as far as he was concerned that was the end of it.Since the meeting called by Reinhart, no meetings of the Independ-ent have been held, the Independent's treasury has been divided amongitsmembers, and the Independent has been dissolved.Since theFebruary 16 meeting, the Independent has not processed any griev-ances;nor has it met with the Employer for negotiations.The In-dependent made no attempt to intervene in this proceeding.Under these- circumstances, we find that the attempt to revive theIndependent after February 16 has been abandoned, and that the In-dependentis nolonger in existence.Accordingly, we find that theIndependent is defunct and no longer capable of administering itscontractwith the Employer.We conclude, therefore, that the con-tract between the Independent and the Employeris not abar to anelection at this time, and that a question concerning representationexists?4.We find in agreement with the stipulation of the parties that thefollowingemployees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All production and maintenance employees at the Employer'sTuscola, Illinois, plant, excluding office and plant clerical employees,laboratory employees, professional employees, watchmen, guards, shiftsupervisors, and all other supervisors within the meaning of the Act.[Text of Direction of Election omitted from publication.]The date of the meeting was placed at 3 weeks to a monthafter theFebruaiy 16meeting.vWales-Strippet Corporation,110 NLRB 951;Universal Utilities,Inc,108 NLRB 58.Cf.Charles Beek Jfach4ne Corporation,107 NLRB 874.